           Case 2:18-cr-00759-CJC Document 76 Filed 11/26/18 Page 1 of 1 Page ID #:264
Name & Address:




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                       CASE NUMBER


                                                                                   CR 18-00759-CJC-3
                                                    PLAINTIFF
                              v.
Tyler Laube                                                          NOTIFICATION RE: APPLICATION FOR BAIL
                                                                     REVIEW OR RECONSIDERATION OF ORDER
                                                                             SETTING CONDITIONS OF
                                                                            RELEASE OR DETENTION,
                                                 DEFENDANT.                      (18 U.S.C. §3142)

PLEASE TAKE NOTICE that the Request for Hearing on the Application for Review/Reconsideration of Order Setting
Conditions of Release/Detention:

✔ is approved. The matter is set on calendar for hearing before:
G

✔ District Judge CORMAC J. CARNEY
G

G Magistrate Judge

on Wednesday, November 28, 2018                           at 10:00                 ✔a.m. G p.m.
                                                                                   G

in courtroom 7C - First Street Courthouse, Los Angeles, CA 90012                                  .

G is not approved.

G Other:

    An interpreter is G required G is not required. Language
    Defendant is G ✔in custody G not in custody.

                                                 Clerk, U. S. District Court



November 26, 2018                        M. Kunig                                         714-338-2849
Date                                     Deputy Clerk                                     Contact Phone Number

Notice is electronically made upon transmission of the Notice of Electronic Filing to the following agencies:
cc: G Probation G Interpreter’s Office G ✔ PSA.




             NOTIFICATION RE: APPLICATION FOR BAIL REVIEW OR RECONSIDERATION OF ORDER SETTING CONDITIONS OF
                                           RELEASE OR DETENTION, (18 U.S.C. §3142)
CR-88A (10/09)
